PER CURIAM.
Defendant appeals the sentencing order entered by the trial court following revocation of her probation, which she was granted after she pled guilty to unlawfully obtaining food stamps assistance. She makes two contentions, one of which was not raised in the trial court and will not be considered here for the first time. State v. Evans, 290 Or 707, 625 P2d 1300 (1981).
Defendant’s other contention is that the trial court lacked authority to impose restitution as a condition of her parole. She is correct, State v. Kipp, 52 Or App 1011, 630 P2d 394 (1981); that condition is to be treated as a recommendation by the court to the Parole Board and, as such, can have no binding effect. State v. O’Keefe, 40 Or App 685, 596 P2d 987, rev den 288 Or 81 (1979).
Affirmed.